                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
TH                                               271 Cadman Plaza East
F. #2017R01840                                   Brooklyn, New York 11201



                                                 August 11, 2021

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Nancy Salzman
                       Criminal Docket No. 18-204 (S-1) (NGG)

Dear Judge Garaufis:

               The government respectfully requests an extension until August 18, 2021 to
submit its sentencing memorandum as to defendant Nancy Salzman, along with any victim
impact statements. Counsel for Salzman has no objection to this request and has requested a
similar extension, until August 25, 2021, to file their sentencing memorandum.



                                                 Respectfully submitted,

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney

                                          By:     /s/
                                                 Tanya Hajjar
                                                 Assistant U.S. Attorney
                                                 (718) 254-7000


cc:    Counsel of Record (by ECF and email)
